Citation Nr: 1827936	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Navy from July 1962 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appellant withdrew his request for a Board hearing per a January 2017 Report of General Information.  38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appellant contends that his hearing loss and tinnitus are causally related to military noise exposure, including service on a diesel submarine.  See NOD received in September 2012.  During his March 2012 VA examination, the appellant reported unprotected noise exposure to chipper and everyday ship sounds.  He denied post-service occupational noise exposure, but was noted to have worked in industrial-type companies since separation.

The March 2012 VA examiner diagnosed the appellant with sensorineural hearing loss in the right ear, mixed hearing loss in the left ear, and tinnitus.  The examiner offered a negative etiological opinion with respect to bilateral hearing loss because there was no significant threshold shift between June 1963 and April 1964 hearing tests conducted at service enlistment and separation.  A negative etiological opinion was offered for tinnitus because tinnitus is known to be secondary to hearing loss, the appellant's hearing was within normal limits at separation, and his Military Occupational Specialty (MOS) of Sonar Operator/Sonar Electronics Technician had a low probability of noise exposure.

In April 2018, however, the appellant's representative directed attention to an article entitled "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," The Journal of Neuroscience, November 11, 2009.  This article discusses the delayed onset of hearing loss.  There is no evidence showing that delayed onset of hearing loss and the literature identified by the appellant's representative were considered by the March 2012 VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion from an appropriate clinician with regard to the etiologies of the appellant's hearing loss and tinnitus.  If the clinician determines that an examination is necessary, one should be scheduled.   

Following review of the claims file, the examiner should provide opinions, with supporting rationales, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the appellant's current hearing loss and tinnitus were incurred in service or are otherwise causally related to his active service or any incident therein, to include noise exposure.

In providing the requested opinion and rationale, the examiner should reference the pertinent evidence of record, to include the article "Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss," The Journal of Neuroscience, 29(45) J. Neuroscience 14077, 14078-79 (2009),

3.  After completing the above action, the claim must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).








